Exhibit 10.1

 

LOGO [g59811image001.jpg]

 

A. O. SMITH CORPORATION

EXECUTIVE INCENTIVE COMPENSATION AWARD AGREEMENT

FOR 2006

 

THIS AGREEMENT, made and entered into this 1st day of December, 2005 by and
between A. O. Smith Corporation (hereinafter called the “Company”) and
                     (hereinafter called “Executive”);

 

W I T N E S S E T H :

 

WHEREAS, the Board of Directors of the Company has adopted the A. O. Smith
Corporation Combined Executive Incentive Compensation Plan (hereinafter called
the “Plan”) which is administered by the Personnel and Compensation Committee of
the Board of Directors (hereinafter called the “Committee”);

 

WHEREAS, the Executive, upon the terms and conditions herein set forth, will be
a participant for the fiscal year of the Company commencing January 1, 2006,
(hereinafter called the “Plan Year”) under the Plan, the terms and conditions of
which Plan are incorporated herein by reference;

 

WHEREAS, this Agreement constitutes a separate contract such as is provided for
in the Plan;

 

NOW, THEREFORE, in consideration of the payments herein provided, and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

 

I. Employment. Executive agrees to remain in the employ of the Company for the
entire Plan Year, but it is understood that the Executive’s employment may be
terminated at any time by the Company.



--------------------------------------------------------------------------------

II. Awards. The Company, subject to the limitations of the Plan, shall provide
the Executive the following Awards subject to the conditions set forth in the
Plan.

 

  A. Restricted Stock Units (Phantom Stock)

 

  (i) The Executive shall, receive an award of                      Restricted
Stock Units which shall vest on October 22, 2008. As soon as practicable after
the vesting date, the Executive will receive                      Shares of
Company stock, except as provided in (iii) below. The Executive will be subject
to any tax withholding requirement at the time the Shares are issued.

 

  (ii) The Executive will be credited with dividends on Restricted Stock Units
equivalent to the amount declared on actual shares of Company stock. These
equivalent dividends will be credited on January 31st following each calendar
year to the Executive’s Profit Sharing Account under the Supplemental Profit
Sharing Plan. If the Executive does not have an account in the Supplemental
Profit Sharing Plan, he shall receive a cash payment for the equivalent
dividends on January 31st following each calendar year they are credited.

 

  (iii) If the Executive is a “covered employee” under Code Section 162(m) in
calendar year 2008 and the receipt of Shares would cause some portion of the
Executive’s compensation to be non-deductible by the Company, then there shall
be a mandatory deferral of the number of Shares necessary to reduce the
Executive’s compensation to a level that is fully deductible by Company. Shares
mandatorily deferred under this provision shall be distributed to the Executive
on July 1 of the calendar year immediately following the year in which the
Executive terminates employment with the Company.

 

  (iv) If Executive’s employment with the Company is terminated prior to
October 22, 2008 by reason of death, disability or retirement, Restricted Stock
Units will still vest on October 22, 2008. If Executive’s employment with the
Company is terminated prior to October 22, 2008 by reason of dismissal or
voluntary resignation, the Restricted Stock Units shall be forfeited.

 

  B. Stock Option

 

  (i) The Company grants the Executive a Non-Qualified Stock Option to purchase
from the Company an aggregate amount of              Shares of the common stock
of the Company, authorized and unissued or, at the discretion of the Company,
treasury stock if available.

 

  (ii) The price to be paid for the Shares upon exercise of this option shall be
$29.20 per Share which is 100% of the fair market value of the Shares on the
grant date of October 11, 2005.



--------------------------------------------------------------------------------

  (iii) This option is exercisable as follows:

 

  a)              Shares become exercisable on October 11, 2006.

 

  b)              Shares become exercisable on October 11, 2007.

 

  c)              Shares become exercisable on October 11, 2008.

 

  (iv) The right to exercise the option expires on October 11, 2015.

 

  (v) Except as provided below, this option may only be exercised by the
Executive while in the employ of the Company.

 

  (vi) This option may be exercised only by written notice served by the
Executive upon the Secretary of the Company at its office at Milwaukee,
Wisconsin, specifying the number of Shares in respect to which this option is
being exercised, accompanied by payment for such Shares in such form as the
Company may deem acceptable. Such Shares upon payment of the purchase price
shall be fully paid and non-assessable.

 

  (vii) This option shall not be transferable by the Executive otherwise than by
will or the laws of descent and distribution, and may be exercised, during the
life of the Executive, only by the Executive.

 

  (viii) This option shall be subject to the following events and shall be
disposed of, or acted upon, in the manner set forth below:

 

  a) If the Executive ceases to be an employee of the Company for any reason
other than disability (as determined by the Company), retirement, or death, then
this option shall terminate;

 

  b) If the Executive ceases to be an employee of the Company by reason of
disability or retirement, then this option shall terminate at the earlier of
five (5) years from the date of termination of employment or October 11, 2015;



--------------------------------------------------------------------------------

  c) If the Executive ceases to be an employee of the Company by reason of death
or involuntary termination due to sale of an operating unit, then this option
shall terminate at the earlier of one (1) year from the date of death or
involuntary separation or October 11, 2015.

 

  (ix) Executive agrees in behalf of Executive, and the heirs, legatees, and
legal representatives of Executive, with respect to all Shares (or any Shares of
the Company’s Common Stock issued pursuant to a stock dividend or stock split
thereon or any securities issued in lieu thereof or in substitution or exchange
therefor), that Executive, and the heirs, legatees, and legal representatives of
Executive, will comply with such restrictions as may be necessary to satisfy the
requirements of the Securities Act of 1933.

 

  (x) Executive shall not be deemed for any purposes to be a stockholder of the
Company with respect to any of the Shares except to the extent that this option
shall have been exercised with respect thereto and a stock certificate issued
therefor.

 

  (xi) The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock of, or affecting the common stock of, the Company or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
part of its assets or business, or any other Corporate act or proceeding,
whether of a similar character or otherwise.

 

  C. Performance Award

 

  (i) The Executive shall receive an award of              Performance Units
with a value of $100 per unit at the payment date. The Executive shall earn a
percentage of the Performance Unit award based on the attainment of certain
levels of cumulative earnings per share (EPS) by the Company during the period
January 1, 2006 through December 31, 2008 (“Performance Goal”), determined in
accordance with the following table:



--------------------------------------------------------------------------------

* Performance Goal

2006 – 2008

Cumulative EPS

--------------------------------------------------------------------------------

  

Percentage of

Performance Units Earned

--------------------------------------------------------------------------------

$5.12 or less

   0%

$5.13

   50%

$5.64

   100%

$6.19 or more

   150%

Percentage earned will be interpolated between points on the table.

 

*  The Performance Goal above is based on compound growth rates of 5%, 10% and
15% over cumulative EPS during the period 2003 – 2005 using an estimate of 2005
EPS. The Performance Goals will be adjusted to reflect actual 2005 EPS.

 

 

  (ii) Performance awards which have been earned shall be paid to the Executive
no later than March 1, 2009 in cash, stock, or a combination of both, at the
discretion of the Committee.

 

  (iii) Performance Goals shall be adjusted by the Committee to account for
non-reoccurring factors, extraordinary gains or losses, changes in accounting,
acquisitions and divestures of more than $10,000,000, stock issuances, stock
dividends or stock buybacks in excess of 1,000,000 Shares.

 

  (iv) If the Executive’s employment is terminated prior to December 31, 2008 by
reason of death, disability or retirement, the Executive or his beneficiary
shall be entitled to receive a payment of the Award earned during the entire
three-year performance period. If the Executive’s employment with the Company
shall be terminated prior to December 31, 2008 by reason of dismissal or
voluntary resignation, no Award shall be payable.

 

  D. Annual Incentive Compensation

 

  (i) The Committee shall establish minimum and maximum financial objectives for
each of the business units and for the Company. Achievement of these financial
objectives shall determine the amount of incentive compensation available for
the award of annual incentive compensation to all Executives in the Plan.

 

  (ii) The amount of each Executive’s annual incentive compensation shall be
based on the return on the investment in the Executive’s business unit and the
Executive’s contribution to the attainment of the strategic objectives set by
the Committee for the Executive’s business unit. The annual incentive
compensation shall be paid no later than March 1, 2007.



--------------------------------------------------------------------------------

  (iii) If the Executive’s employment is terminated prior to December 31, 2006
by reason of death, disability or retirement, the Executive or his beneficiary
shall be entitled to receive a pro-rata portion of the annual incentive
compensation based on the period of time he was employed during 2006. If the
Executive’s employment with the Company shall be terminated prior to
December 31, 2006 by reason of dismissal or voluntary resignation, no annual
incentive compensation shall be paid.

 

III. Beneficiary. In accordance with the Plan, the Executive, by completing and
signing a “Designation of Beneficiary” shall have the right to designate a
beneficiary to receive any payment of any Award (deferred or otherwise)
remaining unpaid at Executive’s death, all in the manner and to the extent set
forth in this Agreement. The designation may be changed at any time by written
notice delivered to the Committee or its representative. If no Designation of
Beneficiary is made, any Award remaining unpaid, in whole or in part, at the
time of death of the Executive, shall be paid to his legal representative.

 

IV. Withholding. As to any payment of Shares or cash credited or paid pursuant
to this agreement, the Committee may require that the Executive or his personal
representative, as the case may be, agree to any procedure necessary to enable
the Company to make adequate income tax withholdings.

 

V. Nonassignability. Neither Executive nor any of his beneficiaries shall have
any right or power to alienate, anticipate, commute, pledge, encumber or assign
any right to receive any amount which hereafter may become or at any time be due
hereunder, and no attempt to effect any such alienation, anticipation,
commutation, pledge, encumbrance or assignment will be recognized, honored or
accepted by the Company.

 

VI. Forfeiture. So long as any portion of any Award (including amounts
deferred), remain unpaid or undistributed, the Executive’s right to receive such
amount shall be forfeited if the Executive at any time during or after his
employment with the Company shall do any act, or engage directly or indirectly
(whether as owner, partner, officer, employee or otherwise) in the operation or
management of any business which, in the judgment of the Company, is detrimental
to or in competition with the Company or any of its subsidiaries or affiliates.

 

VII. Defined Terms. The terms used in this Agreement shall have the same meaning
as the terms defined in the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Executive has hereunto affixed his hand and
seal, the day and year first above written.

 

A. O. SMITH CORPORATION By  

 

--------------------------------------------------------------------------------

    Chairman and     Chief Executive Officer By  

 

--------------------------------------------------------------------------------

    Executive –